COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Forrest Lake Townhouse Association, Inc. v. Billy B. Martin

Appellate case number:   01-14-00281-CV

Trial court case number: 2012-72008

Trial court:             157th District Court of Harris County

       On September 15, 2014, appellee Billy Martin filed an unopposed Motion to Reconsider
Denial of Oral Argument. The motion is granted. Oral argument will be held on Thursday,
November 6, 2014, at 10:30 a.m. An amended submission notice will be sent to the parties.


       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown____________________________
                    Acting individually  Acting for the Court


Date: October 16, 2014